DISSENTING OPINION OF
CHIEF JUSTICE HERNÁNDEZ AND JUSTICE ALDREY.
We cannot concur in the decision of the court of this date affirming the judgment appealed from. We are of the opinion that Tomás Malavé should be remanded to the jail in which he was serving sentence.
We base our opinion on the Act of March 14,1907, providing that courts shall take into consideration the days served in jail by a prisoner and deduct the same from the penalty imposed. The first section of the said act provides that any person sentenced by the district, municipal or justice of the peace courts to pay a fine and the costs shall be entitled to have the days which he may have served in prison by reason of his failure to pay such fine set off against the fine at the rate of one dollar for each day he may have been imprisoned; but an indispensable condition to that benefit is that after having begun to serve his sentence in jail the prisoner shall *404desire to obtain. Ms liberty by paying the fine and costs imposed/ The payment of the difference between the fine imposed and the amount allowed for the time he has served in jail at the rate of one dollar a day is a condition sine qua non to that benefit. That some part of the fine imposed must be paid is shown by the words "by paying the fine and costs,” otherwise there would be no lawful reason which would entitle the prisoner to the benefit granted him by the act.
It was the intention of the Legislature to grant prisoners serving alternative imprisonment in default of payment of fines the benefit of having the fines reduced by the amount of one dollar for each day served in prison, but it did not grant them the right to obtain their liberty as soon as the total number of days served at the rate of one dollar a day equaled the amount of the fine. Such a right would be equivalent to placing in the hands of prisoners a means to avoid serving out sentences imposed under lawful judgments.
The Legislature desired to establish a rule for cases of persons .undergoing alternative imprisonment in default of payment of fines who sought to obtain their liberty by paying the fines, and the rule laid down for such cases exclusively is that the days served in prison shall be set off against the fine at the rate of one. dollar a day. There can be no reduction of the fine when nothing is paid.
"When a law is clear and free from all ambiguity, the letter of the same shall not be disregarded, under the pretext of fulfilling the spirit thereof-.” Civil Code, §13.
For the foregoing reasons we must arrive at the conclusion that the law should be applied strictly to a case in which a person who has been sentenced to pay a fine and, in default thereof, to imprisonment, begins to serve out the sentence and then desires to obtain his liberty by paying a part of the fine and having the sentence reduced by the time served in prison, but it cannot be extended to a case in which a prisoner who has served out the whole amount of the fine *405in prison without paying any part thereof applies for his release.
The District Court of Ponce made an improper application in this ease of the act .referred to and its judgment should have been reversed.